Exhibit 10.2

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR
REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT. THIS SECURITY IS SUBJECT TO
CERTAIN RESTRICTIONS DURING THE FIRST YEAR.

 

SUBJECT TO THE PROVISIONS OF SECTION 10 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00 P.M. EASTERN TIME ON __________________, 2021 (THE “EXPIRATION DATE”).

 

_________________, 2017

 

DTHERA SCIENCES

 

WARRANT TO PURCHASE SHARES OF
COMMON STOCK

 

For VALUE RECEIVED, _____________________________ (“Warrantholder”) is entitled
to purchase, subject to the provisions and conditions of this Warrant (the
“Warrant”), from Dthera Sciences, a Nevada corporation (“Company”), at any time
and not later than 5:00 P.M., Eastern time, on the Expiration Date (as defined
above), at an exercise price per share equal to $0.45 (the exercise price in
effect being herein called the “Warrant Price”), that number of shares (“Warrant
Shares”) of the Company’s Common Stock (“Common Stock”) as set forth on the
Signature Page hereto. The number of Warrant Shares purchasable upon exercise of
this Warrant and the Warrant Price shall be subject to adjustment from time to
time as described herein.

 

Section 1.                Record Keeping. The Company shall maintain books for
the transfer and registration of the Warrant for purposes of the Company’s books
and records. Upon the initial issuance of this Warrant, the Company shall issue
and register the Warrant in the name of the Warrantholder on the Company’s books
and records.

 

Section 2.                Transfers. As provided herein, this Warrant may be
transferred only pursuant to a registration statement filed under the Securities
Act of 1933, as amended (the “Securities Act”), or an exemption from such
registration. Subject to such restrictions, the Company shall transfer this
Warrant from time to time upon the books to be maintained by the Company for
that purpose, upon surrender hereof for transfer, properly endorsed or
accompanied by appropriate instructions for transfer and such other documents as
may be reasonably required by the Company, including, if required by the
Company, an opinion of its counsel to the effect that such transfer is exempt
from the registration requirements of the Securities Act, to establish that such
transfer is being made in accordance with the terms hereof, and a new Warrant
shall be issued to the transferee and the surrendered Warrant shall be canceled
by the Company.

 

 

 

 



 1 

 

 

Section 3.                Exercise of Warrant; Mandatory Exercise Period;
Forfeiture of Warrants.

 

(a)                Subject to Section ____ below, the Warrant shall not be
exercisable until __________________________, 2019 (the “Warrant Exercisable
Date”), at which time, the entire Warrant shall become exercisable.

 

(b)               If, during the term of the Warrant, including prior to the
Warrant Exercisable Date, the Company’s common stock trades on the NASDAQ or
another national exchange at price of more than $2.50 for 30 consecutive trading
days, then the holders of the Warrants shall have thirty (30) days to exercise
the Warrants (the “Mandatory Exercise Period”). After the 30-day Mandatory
Exercise Period terminates, any unexercised Warrants will be forfeited, and the
Warrantholder shall lose any and all rights to such unexercised Warrants.

 

(c)                Subject to the provisions hereof, the Warrantholder may
exercise this Warrant, subject and pursuant to Warrant Exercisable Date and the
Mandatory Exercise Period descriptions set forth above, at any time prior to the
Expiration Date, upon surrender of the Warrant, together with delivery of a duly
executed Warrant exercise form, in the form attached hereto as Appendix A (the
“Notice of Exercise”) and payment by cash, certified check or wire transfer of
funds of the aggregate Warrant Price for that number of Warrant Shares then
being purchased, to the Company during normal business hours on any business day
at the Company’s principal executive offices (or such other office or agency of
the Company as it may designate by notice to the Warrantholder). The Warrant
Shares so purchased shall be deemed to be issued to the Warrantholder or the
Warrantholder’s designee, as the record owner of such shares, as of the close of
business on the date on which this Warrant shall have been surrendered (or the
date evidence of loss, theft or destruction thereof and security or indemnity
satisfactory to the Company has been provided to the Company), the Warrant Price
shall have been paid and the completed Notice of Exercise shall have been
delivered. Certificates for the Warrant Shares so purchased shall be delivered
to the Warrantholder within a reasonable time after this Warrant shall have been
so exercised. The certificates so delivered shall be in such denominations as
may be requested by the Warrantholder and shall be registered in the name of the
Warrantholder or such other name as shall be designated by the Warrantholder, as
specified in the Notice of Exercise. If this Warrant shall have been exercised
only in part, then, unless this Warrant has expired, the Company shall, at its
expense, at the time of delivery of such certificates, deliver to the
Warrantholder a new Warrant representing the right to purchase the number of
shares with respect to which this Warrant shall not then have been exercised. As
used herein, “business day” means a day, other than a Saturday or Sunday, on
which banks in New York City, New York are open for the general transaction of
business. Each exercise hereof shall constitute the re-affirmation by the
Warrantholder that the representations and warranties contained in that certain
Investment Unit Purchase Agreement entered into by and between the Company and
the Warrantholder (the “Purchase Agreement”) are true and correct in all
material respects with respect to the Warrantholder as of the time of such
exercise. Notwithstanding the foregoing, to effect the exercise of the Warrant
hereunder, the Warrantholder shall not be required to physically surrender this
Warrant to the Company unless the entire Warrant is exercised. The Warrantholder
and the Company shall maintain records showing the amount exercised and the
dates of such exercise. The Warrantholder and any assignee, by acceptance of
this Warrant, acknowledge and agree that, by reason of the provision of the
paragraph, following exercise of a portion of the Warrant, the number of Warrant
Shares of this Warrant may be less than the amount stated on the face hereof.

 

(d)               Company’s Failure to Timely Deliver Securities. If within
seven (7) Trading Days after the Company’s receipt of the facsimile copy of a
Notice of Exercise the Company shall fail to issue and deliver a certificate to
the Warrantholder and register such shares of Common Stock on the Company’s
share register or, if the Company’s common shares are publicly trading, credit
the Warrantholder’s balance account with the Depository Trust & Clearing
Corporation for the number of shares of Common Stock to which the Warrantholder
is entitled upon the Warrantholder’s exercise hereunder.

 

 

 

 



 2 

 

 

Section 4.                Compliance with the Securities Act of 1933. This
Warrant may only be exercised by the Warrantholder if the Warrantholder is an
“accredited investor” as defined by Rule 501 of Regulation D. The Company may
cause the legend set forth on the first page of this Warrant to be set forth on
each Warrant, and a similar legend on any security issued or issuable upon
exercise of this Warrant, unless counsel for the Company is of the opinion as to
any such security that such legend is unnecessary.

 

Section 5.                Payment of Taxes. The Company will pay any documentary
stamp taxes attributable to the initial issuance of Warrant Shares issuable upon
the exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid. The
Warrantholder shall be responsible for income taxes due under federal, state or
other law, if any such tax is due.

 

Section 6.                Mutilated or Missing Warrants. In case this Warrant
shall be mutilated, lost, stolen, or destroyed, the Company shall issue in
exchange and substitution of and upon surrender and cancellation of the
mutilated Warrant, or in lieu of and substitution for the Warrant lost, stolen
or destroyed, a new Warrant of like tenor and for the purchase of a like number
of Warrant Shares, but only upon receipt of evidence reasonably satisfactory to
the Company of such loss, theft or destruction of the Warrant, and with respect
to a lost, stolen or destroyed Warrant, reasonable indemnity or bond with
respect thereto, if requested by the Company.

 

Section 7.                Reservation of Common Stock. At any time when this
Warrant is exercisable, the Company shall at all applicable times keep reserved
until issued (if necessary) as contemplated by this Section 7, out of the
authorized and unissued shares of Common Stock, at least a number of shares of
Common Stock equal to 100% of the number of shares of Common Stock as shall from
time to time be necessary to effect the exercise of all of this Warrant then
outstanding. The Company agrees that all Warrant Shares issued upon due exercise
of the Warrant shall be, at the time of delivery of the certificates for such
Warrant Shares, duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock of the Company.

 

Section 8.                Adjustments.

 

(a)                If the Company shall, at any time or from time to time while
this Warrant is outstanding, pay a dividend or make a distribution on its Common
Stock in shares of Common Stock, subdivide its outstanding shares of Common
Stock into a greater number of shares or combine its outstanding shares of
Common Stock into a smaller number of shares or issue by reclassification of its
outstanding shares of Common Stock any shares of its capital stock (including
any such reclassification in connection with a consolidation or merger in which
the Company is the continuing corporation), then (i) the Warrant Price in effect
immediately prior to the date on which such change shall become effective shall
be adjusted by multiplying such Warrant Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such change and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after giving effect to such change and
(ii) the number of Warrant Shares purchasable upon exercise of this Warrant
shall be adjusted by multiplying the number of Warrant Shares purchasable upon
exercise of this Warrant immediately prior to the date on which such change
shall become effective by a fraction, the numerator of which is shall be the
Warrant Price in effect immediately prior to the date on which such change shall
become effective and the denominator of which shall be the Warrant Price in
effect immediately after giving effect to such change, calculated in accordance
with clause (i) above. Such adjustments shall be made successively whenever any
event listed above shall occur.

 

 

 



 3 

 

 

(b)               If any capital reorganization, reclassification of the capital
stock of the Company, consolidation or merger of the Company with another
corporation in which the Company is not the survivor, or sale, transfer or other
disposition of all or substantially all of the Company’s assets to another
corporation shall be effected, then, as a condition of such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition,
lawful and adequate provision shall be made whereby each Warrantholder shall
thereafter have the right to purchase and receive upon the basis and upon the
terms and conditions herein specified and in lieu of the Warrant Shares
immediately theretofore issuable upon exercise of the Warrant, such shares of
stock, securities or assets as would have been issuable or payable with respect
to or in exchange for a number of Warrant Shares equal to the number of Warrant
Shares immediately theretofore issuable upon exercise of the Warrant, had such
reorganization, reclassification, consolidation, merger, sale, transfer or other
disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of each Warrantholder to the end
that the provisions hereof (including, without limitation, provision for
adjustment of the Warrant Price) shall thereafter be applicable, as nearly
equivalent as may be practicable in relation to any shares of stock, securities
or assets thereafter deliverable upon the exercise hereof. The Company shall not
effect any such consolidation, merger, sale, transfer or other disposition
unless prior to or simultaneously with the consummation thereof the successor
corporation (if other than the Company) resulting from such consolidation or
merger, or the corporation purchasing or otherwise acquiring such assets or
other appropriate corporation or entity shall assume the obligation to deliver
to the Warrantholder, at the last address of the Warrantholder appearing on the
books of the Company, such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Warrantholder may be entitled to
purchase, and the other obligations under this Warrant. The provisions of this
paragraph (b) shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, sales, transfers or other
dispositions.

 

(c)                In case the Company shall fix a payment date for the making
of a distribution to all holders of Common Stock (including any such
distribution made in connection with a consolidation or merger in which the
Company is the continuing corporation) of evidences of indebtedness or assets
(other than cash dividends or cash distributions payable out of consolidated
earnings or earned surplus or dividends or distributions referred to in Section
8(a)), or subscription rights or warrants, the Warrant Price to be in effect
after such payment date shall be determined by multiplying the Warrant Price in
effect immediately prior to such payment date by a fraction, the numerator of
which shall be the total number of shares of Common Stock outstanding multiplied
by the Market Price per share of Common Stock immediately prior to such payment
date, less the fair market value (as determined by the Company’s Board of
Directors in good faith) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Market Price per share of Common Stock immediately prior to such payment
date.

 

(d)               An adjustment to the Warrant Price shall become effective
immediately after the payment date in the case of each dividend or distribution
and immediately after the effective date of each other event which requires an
adjustment.

 

(e)                In the event that, as a result of an adjustment made pursuant
to this Section 8, the Warrantholder shall become entitled to receive any shares
of capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.

 

 

 

 



 4 

 

 

(f)                To the extent permitted by applicable law and the listing
requirements of any stock market or exchange on which the Common Stock is then
listed, the Company from time to time may decrease the Warrant Price by any
amount for any period of time if the period is at least twenty (20) days, the
decrease is irrevocable during the period and the Board shall have made a
determination that such decrease would be in the best interests of the Company,
which determination shall be conclusive provided however, that the Warrant Price
may not be decreased below the Market Price on the date of the execution of the
Subscription Agreement. Whenever the Warrant Price is decreased pursuant to the
preceding sentence, the Company shall provide written notice thereof to the
Warrantholder at least five (5) days prior to the date the decreased Warrant
Price takes effect, and such notice shall state the decreased Warrant Price and
the period during which it will be in effect.

 

Section 9.                Fractional Interest. The Company shall not be required
to issue fractions of Warrant Shares upon the exercise of this Warrant. If any
fractional share of Common Stock would, except for the provisions of the first
sentence of this Section 9, be deliverable upon such exercise, the Company, in
lieu of delivering such fractional share, shall pay to the exercising
Warrantholder an amount in cash equal to the Market Price (determined in
accordance with Section 3(b)) of such fractional share of Common Stock on the
date of exercise.

 

Section 10.            Benefits. Nothing in this Warrant shall be construed to
give any person, firm or corporation (other than the Company and the
Warrantholder) any legal or equitable right, remedy or claim, it being agreed
that this Warrant shall be for the sole and exclusive benefit of the Company and
the Warrantholder.

 

Section 11.            Notices to Warrantholder. Upon the happening of any event
requiring an adjustment of the Warrant Price, the Company shall promptly give
written notice thereof to the Warrantholder at the address appearing in the
records of the Company, stating the adjusted Warrant Price and the adjusted
number of Warrant Shares resulting from such event and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based. Failure to give such notice to the Warrantholder or any
defect therein shall not affect the legality or validity of the subject
adjustment.

 

Section 12.            Identity of Transfer Agent. The Transfer Agent for the
Common Stock is Interwest Transfer Co., Inc., in Salt Lake City, Utah. Upon the
appointment of any subsequent transfer agent for the Common Stock or other
shares of the Company’s capital stock issuable upon the exercise of the rights
of purchase represented by the Warrant, the Company will mail to the
Warrantholder a statement setting forth the name and address of such transfer
agent.

 

Section 13.            Notices. Unless otherwise provided, any notice required
or permitted under this Warrant shall be given in writing and shall be deemed
effectively given and received as hereinafter described (i) if given by personal
delivery, then such notice shall be deemed received upon such delivery, (ii) if
given by telex or facsimile, then such notice shall be deemed received upon
receipt of confirmation of complete transmittal, (iii) if given by certified
mail return receipt requested, then such notice shall be deemed received upon
the day such return receipt is signed, and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
business day after delivery to such carrier. Copies of such notices shall also
be transmitted by email to the email address provided for on the signature page
of the Subscription Agreement. All notices shall be addressed as follows: if to
the Warrantholder, at its address as set forth in the Company’s books and
records and, if to the Company, at the address as follows, or at such other
address as the Warrantholder or the Company may designate by ten days’ advance
written notice to the other:

 

 

 



 5 

 

 

If to the Company:

 

Dthera Sciences

9921 Carmel Mountain Road, Suite 118

San Diego, CA 92129

Attention: Edward Cox, CEO

 

With a copy to (which copy shall not constitute notice):

 

Kirton | McConkie

50 E. South Temple, Suite 400

Salt Lake City, UT 84111

Attention: C. Parkinson Lloyd

 

Section 14.            Successors. All the covenants and provisions hereof by or
for the benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.

 

Section 15.            Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial. This Warrant shall be governed by, and construed in accordance with, the
internal laws of the State of California, without reference to the choice of law
provisions thereof. The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably submits to the exclusive jurisdiction of the
courts of the State of California located in San Diego County and the United
States District Court for the Southern District of California for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Warrant and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Warrant. The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such court.
The Company and, by accepting this Warrant, the Warrantholder, each irrevocably
waives any objection to the laying of venue of any such suit, action or
proceeding brought in such courts and irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER HEREBY
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.

 

Section 16.            No Rights as Stockholder. Prior to the exercise of this
Warrant, the Warrantholder shall not have or exercise any rights as a
stockholder of the Company by virtue of its ownership of this Warrant.

 

Section 17.            Amendment; Waiver. Any term of this Warrant may be
amended or waived (including the adjustment provisions included in Section 8 of
this Warrant) upon the written consent of the Company and the holders of
Warrants representing at least 50.1% of the number of shares of Common Stock
then subject to all outstanding Warrants (the “Majority Holders”); provided,
that (x) any such amendment or waiver must apply to all Warrants; and (y) the
number of Warrant Shares subject to this Warrant, the Warrant Price and the
Expiration Date may not be amended, and the right to exercise this Warrant may
not be altered or waived, without the written consent of the Warrantholder.

 

 

 

 



 6 

 

 

Section 18.            Remedies; Other Obligations; Breaches and Injunctive
Relief. The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available under this Warrant and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Warrantholder right to pursue actual damages for any failure by the
Company to comply with the terms of this Warrant. The Company acknowledges that
a breach by it of its obligations hereunder will cause irreparable harm to the
Warrantholder and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, the Warrantholder shall be entitled, in addition to all other available
remedies, an injunction restraining any breach, without the necessity of showing
economic loss and without any bond or other security being required.

 

Section 19.            Section Headings. The section headings in this Warrant
are for the convenience of the Company and the Warrantholder and in no way
alter, modify, amend, limit or restrict the provisions hereof.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the _____ day of _____________, 2017.

 

 

DTHERA SCIENCES

 

 

 

By: ________________________________________

Name: Edward Cox

Title:   Chief Executive Officer

 

 

 

NUMBER OF WARRANTS GRANTED: __________________________________________

 

 

 

 

 



 7 

 

 

APPENDIX A

 

DTHERA SCIENCES
NOTICE OF EXERCISE FORM

 

To Dthera Sciences:

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant, _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:

 

  Name       Address     Federal Tax ID or Social Security No.

 

and delivered by certified mail to the above address, or (if the Company’s
Common Stock is publicly traded) electronically (provide DWAC Instructions):

 

_____________________________________

 

_____________________________________

 

_____________________________________

 

or other (specify):

 

_____________________________________

 

_____________________________________

 

_____________________________________

 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.

 

[Signature page follows.]

 

 

 

 

 



Appendix A
Warrant Exercise Form





   

 

 

Dated: ___________________, ____

 

 

 

     

Signature

 

Signature of Spouse/Partner (if applicable)

            Individual or Entity Name (and Title, if applicable)   Name (please
print)                         Address   Address             Federal
Identification or Social Security No.   Federal Identification or Social
Security No.          

Assignee:

                             

Note: The signature must correspond with the name of the Warrantholder as
written on the first page of the Warrant in every particular, without alteration
or enlargement or any change whatever, unless the Warrant has been assigned.

         

 

 

 

 

 

 

 

 



Appendix A
Warrant Exercise Form





   

 